Citation Nr: 9931660	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for a service-connected 
right knee disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which continued a 30 percent 
evaluation for a right knee disorder.  The veteran appealed 
the decision to the Board which remanded the case to the RO 
in November 1997 for further development.  After completion 
of the requested development to the extent possible and 
continued denial of the veteran's claim the RO returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  Prior to prosthetic replacement of the right knee joint 
on April 26, 1995, the veteran's service-connected right knee 
disorder was manifested by instability and laxity, arthritis 
and a range of motion of between 5 and 120 degrees.

3.  The veteran was awarded a temporary 100 percent schedular 
evaluation for 13 months following prosthetic replacement of 
the right knee joint, from April 26, 1995, to May 31, 1996 
pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (1998) with reduction to 30 percent effective from 
June 1, 1996. 

4.  Since June 1, 1996, the veteran's service-connected right 
knee disorder is manifested by residuals resulting from 
prosthetic replacement of the knee joint including slight 
limitation of motion but without pain, weakening, effusion or 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a separate increased evaluation in 
excess of 30 percent for the veteran's right knee disorder 
prior to April 26, 1995, and from June 1, 1996, have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5055 (1998).

2.  Prior to April 26, 1995, the date of the veteran's total 
right knee arthroplasty, the schedular criteria for a 
separate rating of 10 percent for arthritis of the right knee 
were met.  38 U.S.C.A. § 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998); VAOPGCPREC 23-97 (Jul. 
1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a higher 
evaluation for his service-connected right knee disorder 
because it is more disabling than contemplated by the current 
30 percent rating.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

The Board granted service connection for moderate residuals 
of surgery for a torn meniscus of the right knee in March 
1957.  The RO initially assigned a 10 percent rating under 
Diagnostic Code (DC) 5258.  In a June 1957 rating decision 
the RO recharacterized the veteran's disability as an 
unstable right knee following a meniscectomy and increased 
the rating to 30 percent pursuant to DC 5257.  That rating 
has been in effect ever since.  In September 1993, the 
veteran filed a claim for an increased evaluation for his 
right knee disorder.  In a November 1995 rating decision the 
veteran's disability, then characterized as a right knee 
condition, was rated under DC 5055, and the 30 percent 
disability evaluation was continued; the veteran was awarded 
a 100 percent disability evaluation, from April 26, 1995, to 
May 31, 1996, the 13 months following prosthetic replacement 
of the right knee joint, with a reduction to 30 percent from 
June 1, 1996.

As noted, medical records disclose that during the pendency 
of this appeal, the veteran underwent total right knee 
replacement surgery on April 26, 1995.  Private hospital 
records note that the veteran agreed to the elective surgery 
after conservative treatment for severe osteoarthritis proved 
unsuccessful.  The claims file includes private and VA 
records and other evidence documenting the veteran's 
presurgery complaints of increasing right knee discomfort, 
its interference with his ability to walk, stand and climb 
stairs, and its debilitating effect upon his personal and 
professional life.  For example, in January and February 1994 
the veteran sought VA treatment for increasing right knee 
pain.  Evaluation disclosed a range of motion from 5 to 120 
degrees, moderate medial laxity but no instability.  
Contemporaneous X-rays disclosed advanced right knee 
osteoarthritis.  A July 1994 VA examination revealed that the 
veteran walked with a distinct limp favoring his right knee, 
that his right leg bowed out at the knee and that bony and 
effusion enlargement rendered the right knee two inches 
larger than the left.  The examiner also noted a considerable 
amount of crepitus upon passive flexion and a range of motion 
between 0 and 120 degrees.  The veteran reported difficulty 
climbing stairs and severe right knee discomfort at his job 
which required a lot of walking.  The examiner recommended 
total knee replacement.  In October 1993 and January and 
February 1994 written statements the veteran described 
constant and debilitating right knee pain, especially upon 
walking or climbing stairs.

Under 38 C.F.R. § 4.71a, DC 5257, a 30 percent rating is 
warranted for a knee impairment characterized by severe 
recurrent subluxation or lateral instability; a 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability; and a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability.

The medical evidence reviewed above discloses that prior to 
knee replacement surgery the veteran had severe right knee 
disability, thereby supporting a 30 percent rating.  
Treatment and examination records note some laxity and there 
were reports of instability associated with the veteran's 
right knee disability with no more than moderate limitation 
range of motion.  With consideration of the veteran's right 
knee pain and accompanying functional loss, the Board finds 
that the overall demonstrated symptomatology supported the 
assignment of the maximum rating under this DC of 30 percent.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. at 
206-207.

However, the Board also is constrained to determine whether 
the facts of this case support a separate disability rating 
for right knee arthritis at any time during the pendency of 
this appeal.  In this regard, the Board notes that in a 
precedent opinion, dated July 1, 1997, the General Counsel of 
the VA concluded that in some cases where a veteran has a 
knee disorder involving arthritis, separate ratings may be 
assigned under Diagnostic Code 5257 and Diagnostic Code 5003.  
See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  This 
opinion made clear that a separate rating must be based upon 
an additional disability, and that when a knee disability is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  However, in a more recent opinion of August 14, 
1998, the VA General Counsel clarified that although some 
limitation in range of motion of the leg must be present for 
a separate rating, it need not be compensable under 
Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-98 (Aug. 
14, 1998).  Under 38 C.F.R. § 4.71a, DCs 6260 and 5261, zero 
percent ratings are appropriate when extension is limited to 
5 degrees or flexion is limited to 60 degrees.   As such, the 
Board must determine whether the veteran's right knee 
arthritis prior to the replacement of the right knee joint 
warranted a separate compensable rating under DC 5003 in 
addition to the 30 percent rating assigned under DC 5257.   

In this case, VA treatment records from January and February 
1994 note right knee X-rays disclosing degenerative arthritis 
and range of motion measurements of five to 120 degrees 
before the veteran's knee replacement surgery.  The Board 
finds that because the veteran's limitation of right leg 
extension to 5 degrees warrants a noncompensable rating 
pursuant to DC 5261, and as there was evidence of severe 
arthritis of the right knee prior to the April 1995 surgery, 
a separate 10 percent disability rating was appropriate under 
DC 5003 prior to that surgery.  

The Board also has considered whether the separate 30 percent 
evaluation was appropriate prior to the veteran's April 1995 
surgery.  However, there has not been a showing that the 
veteran has ankylosis of the right knee so consideration 
under DC 5256 is not appropriate.  The range of motion of the 
right knee has been shown to be greater than required for 
higher ratings under DCs 5260 and 5261 so consideration under 
these DCs is not appropriate.  There has not been a showing 
of nonunion or malunion of the tibia and fibula so 
consideration under DC 5262 is similarly inappropriate.

The Board has also considered whether an evaluation in excess 
of 30 percent is warranted since the veteran's April 1995 
surgery.  After the total right knee arthroplasty, a VA 
physician who examined the right knee in August 1996 noted 
the veteran's report of diminished pain and general 
satisfaction with his surgery.  The veteran also reported 
that he continued to work at a sit-down job.  Objective 
findings included considerable swelling in and around the 
knee joint and range of motion between 0 and 100 degrees.  
The examiner also noted that the veteran favored his right 
leg when walking, that there was some right knee crepitus and 
thigh muscle atrophy, but that the knee was stable and the 
surgical scar was well-healed.  Contemporaneous X-rays 
disclosed possible loosening along the inferior aspect of the 
tibial plate but no loosening along the femoral component and 
normal knee alignment.

A report on a follow-up VA examination in September 1996 
includes the veteran's report of continued satisfaction with 
the surgery despite occasional right knee swelling and 
discomfort.  The veteran also reported that following surgery 
he was again able to play nine holes of golf and the examiner 
noted that "the veteran walks with a very sprightly gait."  
The examiner further stated that the veteran was not 
precluded from any physical activities because of pain and 
its effects and that "[h]e seems able to do anything that a 
man of his age desires to do."  Objective findings included 
slight right knee enlargement and some crepitus, range of 
motion from 0 to 90 degrees and no significant thigh muscle 
atrophy.  The examiner commented that there was no 
significant muscle weakness noted in the right lower 
extremity.

A January 1999 VA examination disclosed that the veteran's 
right knee was stable, with a range of motion from 0 to 110 
degrees and without effusion, pain or tenderness.

Under 38 C.F.R. § 4.71a, DC 5055, pertaining to knee 
replacement, prosthetic knee joint replacement warrants a 100 
percent disability rating for one year following implantation 
of the prosthesis.  Thereafter, chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity warrants a 60 percent disability rating; 
intermediate degrees of residual weakness, pain or limitation 
of motion rated by analogy to DCs 5256, 5261 or 5262 warrants 
a 30 percent minimum disability rating.  Under DC 5256, 
pertaining to ankylosis of the knee, an extremely unfavorable 
disorder in flexion at an angle or 45 degrees or more 
warrants a 60 percent disability rating; in flexion between 
20 and 45 degrees warrants a 50 percent disability rating; in 
flexion between 10 and 20 degrees warrants a 40 percent 
disability rating; a favorable angle in full extension, or in 
slight flexion between 0 and 10 degrees warrants a 30 percent 
disability rating.  Under DC 5261, pertaining to limitation 
of leg extension, extension limited to 45 degrees warrants a 
50 percent disability rating; extension limited to 30 degrees 
warrants a 40 percent disability rating; extension limited to 
20 degrees warrants a 30 percent disability rating.  Under DC 
5262, a tibia and fibula impairment consisting of nonunion 
with loose motion and requiring a brace is to be rated at 40 
percent.  Malunion of the tibia and fibula with marked knee 
or ankle disability is to be rated at 30 percent, 20 percent 
for moderate knee or ankle disability, and 10 percent for 
slight knee or ankle disability.

The claims file establishes that the veteran received a 100 
percent disability rating for 13 months following his right 
knee surgery pursuant to the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  Thereafter, medical records clearly 
document that the veteran has experienced little or no 
chronic residual painful motion or weakness and that his 
postsurgical right knee range of motion exceeds that for 
which a rating in excess of 30 percent is warranted under DCs 
5256, 5261 or 5262.  See DeLuca v. Brown, 8 Vet. App. at 206-
207.

In consideration of the foregoing, the Board finds that the 
evidence of record supports the assigned 30 percent 
disability evaluation for the veteran's right knee disorder 
prior to the April 26, 1995 right knee replacement as well as 
a separate 10 percent evaluation for arthritis of the right 
knee also prior to the April 26, 1995 surgery, but does not 
support an evaluation in excess of 30 percent thereafter.  
This decision is based solely upon the provisions of the VA's 
rating schedule.  The Board finds that the record does not 
establish that schedular criteria are inadequate to evaluate 
the veteran's disability.  There is no showing that either 
before or after the right knee replacement, the right knee 
disability caused marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or 
necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of this evidence, the Board finds that that remand for 
compliance with the procedures for assignment of an extra-
schedular evaluation is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).



ORDER

An increased evaluation in excess of 30 percent for the 
veteran's right knee disorder prior to April 26, 1995, and 
from June 1, 1996, is denied.  

A separate rating of 10 percent for arthritis of the right 
knee prior to April 26, 1995, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

